Citation Nr: 0917823	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome with post-operative scarring of 
the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to 
November 1989 and from December 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2005, the Veteran testified before the 
undersigned at a Board video conference hearing.  

The issue on appeal was last before the Board in September 
2008 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by, at most, limitation of flexion of 75 degrees and 
limitation of extension of 3 degrees.  There is no 
instability.

2.  The Veteran has a 2.5 inch post-operative scar on his 
right knee that is well-healed, well-nourished and non-
tender.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
patellofemoral syndrome with post-operative scarring of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5024 and 5260, 5261, § 4.118, Diagnostic 
Code 7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent 
to the Veteran in January 2002, August 2007, April 2008 and 
October 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect of that worsening has on the 
claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Prior to the initial adjudication of the claim and 
thereafter, the VCAA letters sent to the Veteran requested 
that he provide evidence describing how his disabilities had 
increased in severity, as required by element (1).  The 
August 2007 letter included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
Veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of several VA 
examinations conducted throughout the pendency of this 
appeal, to include August 2002, August 2003, and November 
2008.  The Veteran testified before the undersigned in March 
2005 as to the impact of his disability on his daily and 
occupational life.  The Board finds that the notice given, 
the questions directly asked and the responses provided by 
the Veteran both at interview and in his own statements show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life, as required under elements (1) and 
(4).  The Board finds that the first and fourth elements of 
Vazquez-Flores are satisfied.

As to element (2), the Board notes that the Veteran 
specifically referenced Diagnostic Codes 5260 and 5261 in an 
August 2005 letter.  He also references range of motion 
testing in the same letter.  In a January 2003 letter, the 
Veteran commented on his scar being painful which was a basis 
for the denial of the increased rating by the RO.  The 
Veteran clearly had actual knowledge that his knee rating was 
based on evaluation of the range of motion of the knee 
including testing which accounts for pain on use or during 
flares and that his scar rating was based on the presence of 
a tender and painful scar.  Thus the Board finds the second 
element of Vazquez-Flores satisfied.

The Veteran was provided with notice via letters dated in 
August 2007 and April 2008 as to how disability ratings and 
effective dates are determined, as required by element (3).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores are 
either met or that any error in the specific VCAA notice 
letters are not prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has indicated that he has, at times, 
received private medical treatment for his service-connected 
disability which records have not been associated with the 
claims file.  In an August 2007 letter from VA, the Veteran 
was specifically asked to provide copies of the outstanding 
private medical records or to sign releases in order to allow 
VA to obtain the evidence.  The Veteran has failed to do 
either.  Without further action from the Veteran, VA cannot 
obtain this evidence.  While VA has a duty to assist the 
Veteran in substantiating his claim, that duty is not a one-
way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); 
see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA)

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  The RO provided the Veteran 
several appropriate VA examinations throughout the pendency 
of the appeal, most recently in 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined. 

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.


Analysis

In November 2001, the Veteran submitted a claim of 
entitlement to an increased rating for his service-connected 
right knee disability.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield 21 Vet. App. 505 (2007), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The service-connected right knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5024 
which provides the rating criteria for evaluation of 
tenosynovitis.  Diagnostic Code 5024 indicates that the 
disability is to be rated on limitation of motion of the 
affected body part, as degenerative arthritis.  

Degenerative arthritis, established by X-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

38 C.F.R. Section 4.71a, Diagnostic Code 5260, is applied for 
limitation of flexion in the leg.  Specifically, a 30 percent 
evaluation is assigned when there is flexion limited to 15 
degrees, a 20 percent evaluation is assigned when there is 
flexion limited to 30 degrees, and a 10 percent evaluation is 
assigned when there is flexion limited to 45 degrees.  Also 
for application is Diagnostic Code 5261 for limitation of 
extension of the leg, which provides a zero percent 
evaluation where extension is limited to 5 degrees, and a 
minimum compensable rating of 10 percent requires extension 
limited to 10 degrees.  A veteran can receive separate 
ratings for limitation of extension and flexion of the leg, 
if so warranted.  VAOPCGPREC 9-04.

38 C.F.R. Section 4.71a, Diagnostic Code 5257, provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability of the knee.  Higher evaluations are assigned for 
greater levels of recurrent subluxation or lateral 
instability.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Initially, the Board notes that the examiner who conducted an 
April 2008 VA examination apparently examined the Veteran's 
left knee and not the right.  The results of this testing 
have not been used in this decision.  

The Board finds that a rating in excess of 10 percent is not 
warranted when the service-connected right knee disability is 
evaluated based on limitation of flexion or extension of the 
right leg.  The range of motion of the right knee was 
measured numerous times during the appeal period and, with 
the exception of one record, documents that the range of 
motion of the right knee was non-compensable under either 
Diagnostic Code 5260 or 5261.  

A clinical record dated in December 2000 indicates that the 
range of motion for the right knee was from 0 to 120 degrees.  
In May 2001, the range of motion of the knee was determined 
to be within normal limits.  In June 2001, the range of 
motion was from 0 to 120 degrees.  At the time of an August 
2002 VA examination, the range of motion was 0 to 120 degrees 
with pain on motion.  In December 2002, it was determined 
that the motion of the knee was good.  A July 2003 clinical 
record indicates the range of motion was from 3 degrees to 
115 degrees at that time.  At the time of an August 2003 VA 
examination, it was determined that the range of motion of 
the right knee was from 0 to 120 degrees with motion being 
painful for the last 20 degrees.  An August 2003 clinical 
record documented that the range of motion for the knee was 
from 0 to 105 degrees with pain beginning at 90 degrees.  A 
clinical record dated in September 2003 shows that the range 
of motion of the right knee was from 3 to 115 degrees.  A 
private clinical record dated in April 2005 reveals that the 
Veteran could only flex his knee to 20 degrees due to 
complaints of pain.  A May 2006 clinical record shows that 
the knee could extend to 0 degrees and flex to 135 degrees 
and in November 2006 the range of motion was from 0 to 100 
degrees.  The most recent measurement of the range of motion 
of the right knee was conducted at the time of a November 
2008 VA examination when motion was from 0 to 75 degrees.  

The Board notes that, with the exception of the private 
clinical record dated in April 2005, all the range of motion 
testing conducted during the appeal period has resulted in 
findings that, when applied to Diagnostic Code 5260 and 5261 
equate to non-compensable evaluations.  The Board finds the 
April 2005 range of motion to be an anomaly when compared 
with the rest of the range of motion testing.  This 
determination is supported by the lack of pertinent medical 
records documenting treatment being sought for the right knee 
around the time of the April 2005 record.  The Board notes 
there are no pertinent medical records dated within a year 
before or after the April 2005 record.  There is no 
indication that the Veteran sought treatment for this 
significantly advanced knee symptomatology.  It is not 
apparent to the Board why the Veteran would not seek 
treatment contemporaneous with the April 2005 limitation if, 
in fact, such limitation was chronic.  Based on the above, 
the Board finds that the range of motion of the right knee 
during the entire appeal period more nearly approximates a 
non-compensable evaluation based on limitation of flexion or 
extension.  

The Board further finds that an increased rating is not 
warranted under either Diagnostic Code 5260 or 5261 upon 
application of 38 C.F.R. § 4.40 and 4.45 and the holding in 
Deluca, supra.  The examiner who conducted the August 2002 VA 
examination noted that motion was painful but did not 
quantify the extent of motion which was painful.  The Board 
cannot assume the entire range of motion of the knee at this 
time was painful when taking into account medical records 
dated before and after this examination.  In June 2001, the 
range of motion was from 0 to 120 degrees, in December 2002, 
the range of motion was good and in August 2003 the range of 
motion was from 0-100 degrees when taking into account 
painful motion.  The Board notes the examiner who conducted 
the August 2002 VA examination specifically reported that the 
Veteran had pain on motion testing and the pain could further 
limit functional ability during flare-ups or with increased 
use but it was not feasible to attempt to express the loss of 
motion as this could not be expressed with any degree of 
medical certainty.  The Board finds that the annotation in 
the August 2002 VA examination report indicating that motion 
was painful is insufficient to warrant a compensable 
evaluation under Diagnostic Code 5260 or 5261.  

The VA examiner who conducted the August 2003 VA examination 
found that the range of motion of the right knee became 
painful at 100 degrees.  The examiner wrote that the Veteran 
had pain on motion testing and the pain could further limit 
functional ability during flare-ups or with increased use but 
it was not feasible to attempt to express the loss of motion 
as this could not be expressed with any degree of medical 
certainty.  This evidence does not equate to restriction in 
the range of motion of the right knee which is compensable 
based on limitation of flexion or extension.  

The examiner who conducted the most recent VA examination 
determined that the range of motion of the right knee was 
from 0 to 75 degrees with pain restricting the motion past 75 
degrees.  The examiner specifically observed that repetitive 
range of motion testing three times did not result in 
increased pain or decreased range of motion.  Again the 
examiner wrote that the Veteran had pain on motion testing 
and the pain could further limit functional ability during 
flare-ups or with increased use but it was not feasible to 
attempt to express the loss of motion as this could not be 
expressed with any degree of medical certainty.  

Moreover, despite the veteran's complaints of pain and 
functional loss, the fact remains that no quadriceps atrophy 
is shown, which indicates that he continues to use his 
muscles in a normal fashion.  Based on the above, the Board 
finds that the greatest limitation in extension of the right 
knee during the appeal period, taking into account pain on 
use or during flares, was 3 degrees in July and September 
2003.  The greatest limitation in flexion of the right knee 
during the appeal period, taking into account pain on use or 
during flares, was 75 degrees at the time of the November 
2008 VA examination.  [Again, the 2005 private report is not 
probative for the reasons given above.]  Therefore, an 
increased rating is not warranted for the right knee when it 
is evaluated under Diagnostic Code 5260 or 5261.  

The Veteran testified before the undersigned in March 2005 
that his knee would give out.  He also reported that his knee 
would give way at the time of the August 2002 VA examination.  
Significantly, the medical evidence of record indicates the 
right knee has consistently been found to be stable, so 
consideration of the disability under Diagnostic Code 5257 is 
not warranted.  While the Veteran is competent to report on 
his knee giving way, this allegation of the presence of the 
knee giving way has not been objectively confirmed and 
physical examinations have consistently noted that the knee 
was stable.  The Board finds that the preponderance of the 
competent evidence of record demonstrates that the service-
connected right knee disability is not manifested by 
recurrent subluxation or lateral instability.

The Board finds that a separate, compensable rating is not 
warranted based on the surgical scar on the right knee.  The 
criteria for rating skin disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections in 67 Fed. Reg. 58448- 58449 (Sept. 16, 
2002).  Under Diagnostic Code 7804, as in effect prior to 
August 30, 2002, a 10 percent evaluation may be assigned for 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7804 as currently 
in effect, scars which are superficial and painful on 
examination warrant a 10 percent evaluation.  Other 
Diagnostic Codes pertain to unstable scars, deep scars and 
scars which affect limitation of motion but are not pertinent 
to this claim as there is no evidence of record indicating 
that the Veteran's scars were unstable, or deep or productive 
of any limitation of motion.  The Veteran has not alleged the 
presence of any of this symptomatology.  

The Veteran testified before the undersigned in March 2005 
that he had a scar which was three inches long from the top 
of his knee cap to the bottom which was real tender.  
However, at the time of the VA examinations which were 
conducted in August 2002 and August 2003, the examiner 
determined that the right knee scar was well healed and non-
tender.  A private clinical record dated in April 2005 
indicates that physical examination revealed a midline scar 
on the right knee which was non-tender.  The examiner who 
conducted the most recent VA examination in November 2008, 
noted that there was a well healed scar that was 
approximately 7 centimeters in length.  The scar was well 
nourished, without deep adhesions or keloid formation.  The 
examiner observed that there was some tenderness in the 
region of the scar but the tenderness appeared to be deeper, 
over the patella tendon.  The Board interprets the language 
used by the examiner who conducted the November 2008 
examination as not being indicative of a tender scar.  The 
Board interprets this examination report to indicate that the 
pain noted in the region of the scar was actually coming from 
deeper in the knee structure in the region of the patella 
tendon.  This interpretation is consistent with the other 
medical evidence of record which consistently determined that 
the scar was non-tender.  While the Board finds the Veteran 
is competent to report on the presence of pain, as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board places 
greater probative weight on the determinations by the health 
care professionals who examined the scar and determined that 
it was non-tender.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1)."  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
There is no competent evidence of record demonstrating that 
the service-connected right knee disability necessitated any 
hospitalization during the appeal period.  The Veteran has 
been employed during the majority of the appeal period as a 
security guard.  Other than a single statement in August 2005 
that he experienced exceptional circumstances which would 
affect his earning capacity, the Veteran does not assert that 
he is totally unemployable because of his service-connected 
knee disability.  He has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in identifying any exceptional factors.  The 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.

The Board does not doubt that limitation caused by knee pain 
on a regular basis has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned adequately 


reflects the clinically established impairment experienced by 
the Veteran and assignment of a higher rating on an extra-
schedular basis is not appropriate.

Based on the above, the Board finds that an increased rating 
in excess of 10 percent is not warranted at any time during 
the appeal period.  A staged rating is not for application.  


ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


